Citation Nr: 1418296	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for breathing problems, claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness. 

3.  Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran had active service from August 1989 to August 1992.  He served in the Saudi Arabia from January 7, 1991 to May 3, 1991 and has been awarded the Southwest Asia Service Medal.  

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the RO.  

In October 2010, the Veteran testified at a hearing held at the RO before by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In May 2012, the Board issued a decision that granted service connection for a skin disorder, but denied the claims of service connection for breathing problems, headaches, and fatigue, each claimed as due to an undiagnosed illness.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge who conducted the October 2010 hearing.  

In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

In the May 2012 decision, the Board also remanded the claim for service connection or muscle aches and joint pain, claimed as due to an undiagnosed illness.  This matter returned to the Board, and the Board issued a decision denying service connection for this disability was issued by the Board in January 2013.  That matter is no longer before the Board.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  



FINDINGS OF FACT

1.  The diagnosed dyspnea claimed as breathing problems is not shown to be due to an undiagnosed illness or another event or incident of the Veteran's period of active service.  

2.  The currently diagnosed headaches are not shown to be due to an undiagnosed illness or another event or incident of the Veteran's active service.

3.  The currently diagnosed fatigue is not shown to be due to an undiagnosed illness or another event or incident of the Veteran's active service.



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by dyspnea is not due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  The Veteran's headache disability is not due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

3.  The Veteran's disability manifested by fatigue is not due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in September 2005, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  

A December 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

Clearly, only the September 2005 letter was issued prior to the RO's initial adjudication of the Veteran's claim in December 2006.  The timing defect of the December 2006 notice letter, however, was cured by the RO's subsequent readjudication of the Veteran's claims and issuance of a Statement of the Case in July 2008 and Supplemental Statements of the Case in June 2010 and February 2012.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In December 2010, the Board remanded this case in order to contact the Veteran and request that he identify or submit any pertinent medical evidence in support of his claims, to include any evidence of in-service treatment for his claimed disabilities.  

The Board also requested that the Veteran be afforded a VA Gulf War/undiagnosed illness examination.  The claims were then to be readjudicated, if necessary. 

In a December 2010 letter, the VA Appeals Management Center requested that the Veteran identify or submit any additional "pertinent medical evidence in support of [his] claims . . . including any evidence of in-service treatment for [the] claimed conditions" in a December 2010 letter.  

The Veteran was also afforded a VA examination in January 2011, and his claim was readjudicated in the February 2012 Supplemental Statement of the Case.  Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

Further, the record contains the Veteran's service treatment records, excerpts of his service personnel records, VA and private medical treatment records, and a January 2011 VA examination report. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As noted, the Veteran was provided with a VA examination in January 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in October 2010 as detailed in the Introduction. 

During the October 2010 hearing, the Veterans Law Judge clarified the issues on appeal, and identified any potential evidentiary defects and discussed the outstanding evidence.  The actions of the Veterans Law Judge are in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II.  Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


III.  Analysis

The Veteran was diagnosed with dyspnea, headaches and fatigue during the January 2011 VA examination.  Evidence of a current disability has therefore been demonstrated.  

Moreover, as the competent evidence of record establishes that the Veteran's breathing problems, headaches and fatigue are associated with his diagnosed disorders, the Persian Gulf presumption of service connection does not apply in this case.

Moreover, the Veteran's service treatment records do not document any complaints or findings referable to breathing problems, headaches or fatigue.  

During the October 2011 hearing, however, the Veteran testified that he was exposed to thick smoke from oil fires while stationed in Saudi Arabia.  

The service personnel records show that the Veteran served in Saudi Arabia from January 1991 to May 1991 and participated in the Defense of Saudi Arabia campaign and the Liberation and Defense of Kuwait campaign.  

These records also indicated that the Veteran's military occupational specialty was an infantryman.  Due consideration must be given to the places, types and circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002).  

Therefore, the Veteran's statements of smoke inhalation are consistent with circumstances of his service and are credible.  An in-service injury has been demonstrated.  

After reviewing the Veteran's claims folder and conducting a physical examination, the January 2011 VA examiner opined that the Veteran's dyspnea, headaches and fatigue were not related to his military service. 

In addressing the etiology of the diagnosed dyspnea, the VA examiner noted that the Veteran's "weight [was] noted as being obese throughout medical records, fluctuating from 324 pounds in [2004] to 271 pounds today."  

It was noted that the Veteran had a history of congestive heart failure, smoking 5-6 cigarettes daily with no exercise, and using a CPAP machine for his diagnosed sleep apnea.  As such, the examiner determined that the Veteran's dyspnea "[was] multifactorial and unlikely [related to his] military service." 

In addressing the etiology of the diagnosed headache, the examiner noted that the Veteran did not manifest a headache disorder during service, but that his headache disability began after service - at the same time he was diagnosed with hypertension.  As such, the examiner indicated that the Veteran's headaches were "not caused by military service."   

With respect to the diagnosed fatigue, the January 2011 VA examiner indicated that the Veteran's fatigue was not due to his military service, but that his nonservice-connected "sleep apnea, short smoking history, obesity, possible asthma, and [congestive heart failure] [were] all conditions that would be contributory to" his diagnosed fatigue. 

Thus, the only probative medical opinion weighs against the claims, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran and his representative assert that a relationship exists between his fatigue, headaches or dyspnea and service, the Board again acknowledges that lay witnesses may, in some circumstances, competently opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at1316.  

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by that of the specific, reasoned opinion of the physician who performed the January 2011 VA examination.  

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated breathing problems, headaches, and fatigue are not due are not shown to be due to an undiagnosed illness or to another documented event or incident of his period of service.

Accordingly, on this record, the claims of service connection must be denied.  



ORDER

Service connection for breathing problems is denied. 

Service connection for headaches is denied. 

Service connection for fatigue is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals



Department of Veterans Affairs


